Title: To John Adams from C. W. F. Dumas, 18 April 1781
From: Dumas, Charles William Frederic
To: Adams, John



Monsieur
Lahaie 18e. Avril 1781

Je fus hier au Soir chez un ami de poids, qui, Sur ce que je lui témoignai ma surprise de ce que votre Mémoire avoit été remis au Greffe, c’est-à-dire, comme jeté ou rejeté, comme on me l’avoit fait entendre me dit, que l’expression étoit outrée, et que ce qui étoit remis là étoit considéré comme déposé jusqu’à nouvel ordre.
On attend tous les jours des Dépêches de Petersbourg; et l’on est assuré d’avance qu’elles seront Satisfaisantes. J’espere d’en savoir davantage vendredi au soir.
On me fit demander hier au soir votre adresse; ainsi je ne doute pas que vous n’ayiez reçu aujourdhui une Lettre de certaine part, et quelle ne soit cordiale et polie. Je n’ai pas encore fait visite à cette part-là; je vous en dirai la raison quand nous nous verons; et vous l’approuverez. Je persiste dans ce que je vous en ai écrit dernierement.
Je viens d’apprendre, que Mrs. Searle et Dana sont avec vous. Si vous avez la bonté de me donner demain de vos nouvelles et des leurs, je me ferai un devoir de vous visiter et de les complimenter Samedi matin. Mais je voudrois être Sûr auparavant que nous ne nous manquerons, ni ne croiserons: or l’un ou l’autre pourroit arriver, Si vous veniez ici, ou Si vous alliez à Amsterdam, dans le temps que j’irois à Leide.
Je crois que les Etats d’Hollde. se sépareront Vendredi pour un peu de temps.
J’espere que Mr. votre fils est rétabli, et qu’il pourra venir voir notre belle foire avec Mr. son frere et Mr. Thaxter. Elle mérite bien aussi votre présence, et celle de Mrs. Searle et Dana, aux quels je vous demande la permission de présenter ici mes respects. Je Suis toujours avec tout celui qui vous est voué, Monsieur Votre très-humble & très-obéissant serviteur

Dumas

